COURT OF
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-101-CR
 
STACEY ELAINE LAMPKIN                                                        
   APPELLANT
V.
THE STATE OF TEXAS                                                                   
STATE
----------
FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1) AND
JUDGMENT
----------
We have considered appellant's withdrawal of notice of appeal. The motion
complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.
42.2(a). No decision of this court having been delivered before we received this
motion, we grant the motion and dismiss the appeal. See id.; Tex. R.
App. P. 43.2(f).
 
                                                       
   PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: May 8, 2003

1. See Tex. R. App. P. 47.4.